DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 8, 10-12, 23 and 25-26 in the reply filed on 04/01/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 4-7, 9, 13-22, 24 and 27-134 have been cancelled. New claims 135-140 have been added.  Accordingly, claims 1-3, 8, 10-12, 23, 25-26 and 135-140 are pending and under examination.  

Specification
The use of the term Tween 20 (e.g. page 64, paragraph 0375), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1, step (iv) is objected to because of the following informalities:  Claim 1, step (iv) the recitation “acceptor beads attached to an antibody that bind” should be -- acceptor beads attached to an antibody that binds --.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 the recitation “said biofluid” should be --said biological fluid-- in order to avoid any possible ambiguity of specific reference to the biological fluid recited in claim 1.  Appropriate correction is required.
Claim 137 is objected to because of the following informalities:  Claim 137 the recitation “from about 0.5” should be --from about 0.5 hours--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 8, 10-12, 23, 25-26 and 135-140 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1, step (vi) is vague and indefinite in reciting “by reaction of the negative control acceptor beads and/or the acceptor beads attached to test antibodies” because the claim requires Identifying the presence or quantifying said antigen(s) of interest by determining the difference in signal produced upon illumination of said test subset and said control subset.  Thus, it would appear that a reaction would have to be detected for both the test subset and the control subset.  The claim currently allows for an or situation wherein only one reaction is detected and thus how could one determine the difference in signal produced in the test subset and control subset if only the reaction of one is being determined.  Further, if no reaction is produced in the control subset then it is unclear what the purpose of the control subset is because there would never be a signal change in the control subset and one would always be subtracting zero.  Please clarify.  It appears that the claim should recite --by reaction of the negative control acceptor beads and the acceptor beads attached to test antibodies--.
            Claim 10 is vague and indefinite because of the use of an acronym: i.e. NCAM.  Although the term may have art-recognized meaning, it is unclear if applicant intends to claim the prior art definition.  The term should be defined in its first instance. 

Allowable Subject Matter
Claims 1-3, 8, 10-12, 23, 25-26 and 135-140 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   Yoshioka et al., (Nature Communications 5:3591, pages 1-8) (submitted in the IDS filed 04/01/21) is considered to be the closest prior art of record.
Yoshioka et al discloses a method for the detection of extracellular vesicles such as exosomes in a sample (e.g. abstract, pages 2-3).  Yoshioka et al discloses contacting the sample with donor beads conjugated with analyte specific antibodies and acceptor beads conjugated to a second antibody that recognizes an epitope of the analyte (e.g. pages 2-3).  Yoshioka et al discloses the donor beads can be excited with a laser causing the release of singlet oxygen, which excites an amplified fluorescent signal in the acceptor beads (e.g. page 3). Yoshioka et al teaches the use of negative controls such as acceptor bead-conjugated antibody (e.g. page 3). Yoshioka et al disclosed the method avoids a purification step (e.g. abstract, page 2).  However, Yoshioka et al does not teach nor suggest first incubating a population of exosomes obtained from a biological fluid with aceeptor beads attached to tissue-specific antibodies that bind an antigen specific to a tissue or cell type; isolating the bound tissue specific antibodies and incubating a test subset and a control subset with acceptor beads attached to an antibody that binds a maker of interest as recited in the current claims.
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Ochiya (US 2015/0017660) discloses method of exosome analysis wherein acceptor and donor beads are utilized wherein the bead are conjugated with antibodies (e.g. Figs 2C-D, para’s 0082, 0088, 0098).  Ochiya discloses that alphalisa assays which utilize singlet oxygen for detection can be utilized (e.g. para’s 0044-0045, 0051, 0055, 0059).  Ochiya discloses that the exosomes can be purified by centrifugation.  However, Ochiya does not teach nor suggest first incubating a population of exosomes obtained from a biological fluid with acceptor beads attached to tissue-specific antibodies that bind an antigen specific to a tissue or cell type; isolating the bound tissue specific antibodies and incubating a test subset and a control subset with acceptor beads attached to an antibody that binds a maker of interest as recited in the current claims.
Klass et al (Us 2010/0184046) discloses bead based assays for exosomes (e.g. para’s 0158-0159).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641